Citation Nr: 1212213	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  11-34 024	)	DATE
	)
	)


THE ISSUE

Whether a September 4, 1953, decision of the Board of Veterans' Appeals (Board), denying a service connection claim for a gastrointestinal disability, should be revised or reversed on the grounds of clear and unmistakable error (CUE).  

(The Veteran's epigastric hernia claim is the subject of a separate decision of the Board.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1946 to May 1947, and his decorations include the World War II Victory Medal.  

This matter is before the Board as an original action on the motion of the Veteran, in which he alleges CUE in a September 4, 1953, Board decision that denied his service connection claim for a gastrointestinal disability.  


FINDINGS OF FACT

1.  In a September 4, 1953, decision, the Board denied the Veteran's service connection claim for a gastrointestinal disability.  

2.  The correct facts, as they were know at the time of the September 4, 1953, decision were before the Board, and the statutory or regulatory provisions extant at the time, were correct and correctly applied.


CONCLUSION OF LAW

The September 4, 1953, Board decision, denying the service connection claim for a gastrointestinal disability, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present matter arises from the Veteran's assertion that the September 4, 1953, Board decision contained CUE and VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

Initially, the RO denied the merits of the Veteran's service connection claim for a gastrointestinal disability, after considering service and post-service treatment records, medical examination reports and lay statement, to include those from the Veteran.  The Veteran filed a timely notice of disagreement with this determination and perfected appellate review.  In a September 4, 1953, decision, the Board also denied the Veteran's service connection claim for a gastrointestinal disability and the decision became final.  

The Veteran, however, asserts that the September 4, 1953, Board decision contains CUE because all the evidence of record was not considered, to include his April 1947 separation examination and the December 1948 statement of private physician B. B., M.D., as additional medical examination and/or opinion(s) were not obtained to properly evaluate his claim.  

A prior final Board decision must be revised or reversed where the evidence establishes CUE in that decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400-1411.  To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Additionally, a CUE motion must be based on the evidence and applicable law at the time of decision being challenged.  38 C.F.R. § 20.1403(a); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).  

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

Further, the motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).

The Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003).  The Board will therefore adjudicate the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to the pleading deficiency, and the denial of a CUE on the merits).  

Based on a review of the September 4, 1953, Board decision, in light of the relevant laws and facts presented at the time of the determination, the Board finds that this determination did not contain CUE.  

Prior to rendering the September 4, 1953, decision, the Board remanded the Veteran's claim for additional development efforts, to include directing the additional relevant medical examination, and when such was completed the matter was returned for further appellate review.  The Veteran maintains that these development efforts did not adequately assistance with development of his service connection claim, in light of the evidence of record.  Nonetheless, consistent with relevant VA regulations, the Court has continually held that any allegation that VA may have breached the duty to assist cannot constitute CUE, as the alleged error must be outcome determinative and the alleged error must be reviewed based upon the evidence of record at the time of the original decision.  38 C.F.R. § 20.1403(d); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) (en banc).  Thus, the Veteran claims allegation of CUE may not prevail on this basis.

Additionally, to the extent the Veteran avers that the September 4, 1953, Board decision is contrary to several pieces of evidence that are favorable to his claim, his assertion reflects the position that the decision improperly weighed and evaluated the evidence of record, which is not CUE.  See 38 C.F.R. § 20.1403(d)(2), (3); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (noting that an allegation of improperly weighing the evidence can never form the basis of CUE).  Moreover, at the time of the September 4, 1953, decision, the Board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  Further, a medical member of the Board participated in the September 1953 decision and, as a signatory the determination, signified agreement that the preponderance of the medical and lay evidence was against the Veteran's claim.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment); see also MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); affirmed No. 2011-7034 (Fed. Cir. Jan. 11, 2012) (unpublished).  In reaching the September 4, 1953, decision, the Board apparently relied on the medical judgment of the medical member in deciding the claim.  

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the Board on September 4, 1953, and has not show that, any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the September 4, 1953, Board decision, addressing the service connection claim for a gastrointestinal disability, and the motion is denied.  



ORDER

The Veteran's motion to revise or reverse the September 4, 1953, Board decision, addressing his service connection claim for a gastrointestinal disability, to include as due to CUE, is denied.  



                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



